ACCEPTED
                                                                                                                 03-16-00239-CV
                                                                                                                       14603629
                                                                                                      THIRD COURT OF APPEALS
                                                                                                                 AUSTIN, TEXAS
                                                                                                            1/6/2017 12:35:34 PM
                                                                                                               JEFFREY D. KYLE
                                                                                                                          CLERK
                                    No. 03-16-00239-CV

                                                                                FILED IN
 ROSEMARY NWANKPA,                                §        IN THE COURT OF3rdAPPEALS
                                                                              COURT OF APPEALS
 Appellant                                        §                                        AUSTIN, TEXAS
                                                  §        3rd JUDICIAL                1/6/2017 12:35:34 PM
                                                                                    DISTRICT
 V.                                               §                                      JEFFREY D. KYLE
                                                                                               Clerk
                                                  §        AUSTIN, TEXAS
 CECILIA OBILOM,                                  §
 Appellee.                                        §

                    APPELLEE’S UNOPPOSED MOTION TO
                       EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

         COMES NOW Cecilia Obilom (Appellee) and for her Unopposed Motion to

Extend Time to File Brief shows as follows:

                                                      I.

         On December 13, 2016, Appellant filed her brief with this court. Appellee’s

brief would be due on or before January 12, 2017, or thirty (30) days after Appellant’s

brief.

                                                    II.

         Under normal circumstances Appellee’s Counsel’s workload, especially certain

activities required at the end of the calendar year, would require Counsel to request

additional time to file Appellee’s brief. In addition to that workload, Counsel was

diagnosed with pneumonia on December 27, 2016 and was unable to work more than


                            Appellee’s Agreed Motion to Extend Time to File Brief
                             c:\Obilom\20170106 MotXtdBrief.wpd\Page 1 of 3
                                            File No. 242912.01
an hour or so a day for a full week. Counsel’s work capacity is still somewhat

limited, and Counsel is unable to complete Appellee’s brief by the date due.

                                                  III.

      Because of the factors described above, Appellee’s counsel requests an

extension of time until February 24, 2017 to file Appellee’s brief.

                                               Prayer

      WHEREFORE, PREMISES CONSIDERED, Appellee prays that the time by

which Appellee must file her brief be extended to February 24, 2017.

                                                           Respectfully submitted,

                                                           Law Office of RICHARD H. ANTON,
                                                                 A Professional Corporation
                                                           P.O. Box 26797
                                                           Austin, Texas 78755-0797
                                                           Telephone No. (512) 343-0112
                                                           Telecopier No. (512) 343-8410
                                                           richardanton@alumni.utexas.net


                                                           BY: /s/ Richard H. Anton
                                                             RICHARD H. ANTON
                                                             State Bar No. 01274800
                                                             richardanton@alumni.utexas.net
                                                                 ATTORNEY FOR APPELLEE
                                                           Cecilia Obilom




                           Appellee’s Agreed Motion to Extend Time to File Brief
                            c:\Obilom\20170106 MotXtdBrief.wpd\Page 2 of 3
                                           File No. 242912.01
                              Certificate of Conference

      Appellee’s counsel certifies that he has conferred with Appellant’s counsel
regarding this motion and that Appellant’s counsel does not oppose this request.

                                  Certificate of Service

      I hereby certify that I served a copy of the above and foregoing Motion to
Extend Time on Appellant’s counsel William Apt through the court’s efiling
system on January 6, 2017.

                                                          /s/ Richard H. Anton
                                                          Richard H. Anton




                          Appellee’s Agreed Motion to Extend Time to File Brief
                           c:\Obilom\20170106 MotXtdBrief.wpd\Page 3 of 3
                                          File No. 242912.01